91 N.Y.2d 883 (1998)
In the Matter of Terry W. Curtis, Appellant,
v.
Jerry C. Hiller, as City Manager of the City of Watertown, et al., Respondents.
Court of Appeals of the State of New York.
Submitted November 24, 1997.
Decided January 13, 1998.
On the Court's own motion, appeal dismissed, without costs, upon the ground that no appeal lies as of right from the unanimous order of the Appellate Division absent the direct involvement of a substantial constitutional question. Motion for leave to appeal denied.